Citation Nr: 0335815	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  99-06 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as lumbosacral strain.

2.  Entitlement to service connection for the residuals of 
right hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from July 1943 
to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for the veteran's claimed back and 
hip disabilities.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to provide the 
veteran with the proper VCAA notice and to inform the him 
that a full year is allowed to respond to the VCAA notice.

The veteran claims that he injured his back and hip during in 
a fall during combat service aboard a ship in World War Two.  
The evidence of record does confirm that the veteran served 
aboard a ship which was involved in combat and incurred 
considerable damage and casualties.  In the case of a veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the Secretary of the VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(a)(West 2002); 38 C.F.R. 
§ 3.304(d)(2003).

A VA examination of the veteran should be conducted to 
ascertain if he has current disabilities and to elicit a 
nexus opinion.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  

2.  The veteran should be asked to provide 
a list containing the names of all health 
care professionals and/or facilities 
(private and governmental) where he had 
been treated for his claimed hip and back 
disabilities since his separation from 
service in 1945 until 1978.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.

3.  The veteran should be accorded a VA 
examination to determine the nature and 
etiology of any back and right hip 
disability.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  If back or 
right hip disability is found, the 
examiner is requested to whether it is 
more likely, less likely or as likely as 
not related to the right hip and back 
injuries he describes as having been 
incurred in combat.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should specifically 
review the service medical records, 
including the separation examination 
report, and the private medical reports 
noting treatment for pertinent disability 
beginning in 1978, and provide complete 
rationale for all conclusions reached.

4.  The RO should readjudicate the claim 
in light of the evidence received.  The RO 
is specifically reminded to consider the 
provisions found at 38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(d) with respect to the 
veteran's claims of being injured during 
combat service.  If any benefit is denied, 
the RO should issue a Supplemental 
Statement of the Case and give the 
appellant and his representative an 
opportunity to respond, before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence obtained 
and a discussion of all pertinent 
regulations, including those implementing 
the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

